Citation Nr: 0332899	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  93-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to service connection for a chronic ulnar 
nerve disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, from August 1981 to August 1984, and from February 1986 
to June 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 and subsequent rating decisions 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was previously before the Board in October 1995, 
but was remanded for additional development.  It was returned 
to the Board, but was again remanded for further development 
in February 1998.  After the case was returned in September 
2000, the Board issued a decision, denying service connection 
for a low back disability, a chronic gastrointestinal 
disability, and a chronic ulnar nerve disability.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In February 2001, the Secretary of VA filed an unopposed 
motion to remand the September 2000 decision to the Board.  
This motion noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) had 
been enacted subsequent to the Board decision, and that that 
decision was based on the previous requirements of the law.  
In March 2001, the Court issued an order to remand the 
September 2000 decision to the Board.  The case was returned 
to the Board for action consistent with that order.  

The Board issued another decision in October 2001 that denied 
entitlement to service connection for low back disability, 
denied entitlement to service connection for chronic ulnar 
nerve disability and remanded the claim for service 
connection for chronic gastrointestinal disability.  The 
veteran again appealed the determination to the Court.  

In April 2003, the parties filed a joint motion to vacate the 
Board's October 2001 decision and to remand the case to the 
Board for it (the Board) to fully address the matter of 
compliance with the duty to notify the veteran under the 
provision VCAA.  The Court adopted this joint motion in its 
May 2003 order.  

In its current status, the issue of entitlement to service 
connection for a gastrointestinal disorder returns to the 
Board following completion of development made pursuant to 
the October 2001 remand.  


REMAND

The RO is advised that this duty to notify the veteran under 
the provision of VCAA of 2000 includes notifying the veteran 
of evidence and information necessary to substantiate his 
claim and informing him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA has been instructed to insure compliance with this due 
pursuant to the Court's May 2003 order.  

In September 2003, additional evidence was received on behalf 
of the veteran's claim.  A remand to the RO is required in 
this case because the veteran did not waive his right to have 
the RO consider the new evidence in the first instance.  

The Board is prohibited for performing the above-stated 
functions in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  As a consequence, 
another remand to the RO is required in this case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The RO should review the veteran's 
claim in the light of the additional 
development.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




